UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 AMCAP Fund, Inc. American Balanced Fund, Inc. The American Funds Income Series American Funds Money Market Fund American Funds Short-Term Tax-Exempt Bond Fund American Funds Target Date Retirement Series, Inc. The American Funds Tax-Exempt Series I The American Funds Tax-Exempt Series II American High-Income Municipal Bond Fund, Inc. American High-Income Trust American Mutual Fund, Inc. The Bond Fund of America, Inc. Capital Income Builder, Inc. Capital World Bond Fund, Inc. Capital World Growth and Income Fund, Inc. EuroPacific Growth Fund Fundamental Investors, Inc. The Growth Fund of America, Inc. The Income Fund of America, Inc. Intermediate Bond Fund of America International Growth and Income Fund, Inc. The Investment Company of America Limited Term Tax-Exempt Bond Fund of America The New Economy Fund New Perspective Fund, Inc. New World Fund, Inc. Short-Term Bond Fund of America, Inc. SMALLCAP World Fund, Inc. The Tax-Exempt Bond Fund of America, Inc. Washington Mutual Investors Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Table of Contents Important Proxy Materials PLEASE CAST YOUR VOTE NOW August 28, 2009 Dear Shareholder: I am writing to let you know that the annual shareholder meeting for The Investment Company of America will be held on October27, 2009, and special shareholder meetings for other American Funds will be held on November24, 2009. On the following page you will find a listing of the funds. At the meetings, shareholders will be asked to vote on proposals that will benefit the funds in the following ways: n Give each of the funds more flexibility to adapt to changing circumstances and market conditions. n Increase efficiency by operating the funds under uniform, modern and flexible governing documents. n Update, standardize and streamline outdated investment restrictions for the funds. Shareholders will also be asked to elect board members and address other items. Detailed information about the proposals is contained in the enclosed materials and Joint Proxy Statement, which we invite you to review closely. Importantly, the board members of each fund have considered the proposals and have determined that Proposals 1 through 7 in the Joint Proxy Statement, as applicable, are in the best interest of the fund they serve and its shareholders, and unanimously recommend that you vote “FOR” these proposals. The board of each applicable fund recommends you vote “AGAINST” the proposal submitted by shareholders of such funds (Proposal 8) as explained in the Joint Proxy Statement. Whether or not you plan to attend the meetings in person, we need your vote regardless of how many shares you own. We realize that you lead a busy life and may be tempted to put aside this proxy information for another time.
